Title: 15th.
From: Adams, John Quincy
To: 


       Dined with Townsend and Thomson at Mr. Parsons’s. I finished this day the first volume of Vattel. The first book treats of the duties of a nation with respect to itself: the second of its obligations towards others. His sentiments and principles appear to be dictated by good sense and real virtue. They appear all to derive from that law of nature, which every person of common sense and common honesty must wish to prevail, Do as you would be done by.
       Mr. Parsons endeavoured to perswade Thomson to give up his school; he told him it would infallibly either murder his health or his studies: he himself had tried it for two years and it had almost ruin’d him.
       My trunks at length arrived from Boston, and I shall at least have more convenience than I have as yet had here. Little pass’d the evening with me at my lodgings; and his company is always agreeable.
       I received a letter from Braintree.
       The french fleet have received orders to sail immediately for Brest, and it is added they are enjoined to avoid all english fleets’. It is conjectur’d that the affairs in Holland are now arrived at a crisis, and it is not improbable that England and France will support the opposite parties.
      